Steele Hays, Justice, dissenting. If art. 19, § 22 were clear in its provisions I could agree with the Court in this matter. But it is not. It is manifestly inexplicit in the number of times a proposal must be published and in whether the publication of the entire text must precede the election by six months. This Court has never addressed either of those issues heretofore and our comment in Becker v. Riviere, 277 Ark. 252, 641 S.W.2d 2 (1982), was plainly dictum. The legislature has sought to remedy the obvious ambiguity of art. 19, § 22 by the adoption of Ark. Code Ann. §§ 7-9-113 and 16-3-102(b) (Repl. 1994), effectively requiring publication “in four weekly issues of some newspaper in each county as is provided by law,” and “commencing six months before the election.” Here it is undisputed that on May 6, 1994, the Secretary of State published a “Public Notice” containing the Popular Name and Ballot Title of the proposed amendment now before us. (See appendix). The Chancellor held these statutory provisions were not contradictory with art. 19, § 22 and that the Secretary of State had complied with the law, as of that point in time (September 15, 1994, the date of her order). She further observed that while three additional publications were necessary to comply with the statutes, there was adequate time before the election on November 8. We have held that a literal compliance with art. 19, § 22 is not required. Coulter v. Dodge, 197 Ark. 812, 125 S.W.2d 115 (1939); McAdams v. Henley, 169 Ark. 97, 273 S.W. 355 (1925). Since we may assume, as did the Chancellor, that prior to November 8 the proposed amendment will have been published once in its entirety and published three additional times in accordance with § 7-9-113, one of which occurred six months before the election, I cannot conclude the Chancellor clearly erred. I believe the public will have been fully and fairly apprised of the scope and nature of this proposed amendment and capable of an informed vote on its merit. APPENDIX PUBLIC NOTICE NOTICE OF AMENDMENTS TO THE ARKANSAS CONSTITUTION PROPOSED BY THE GENERAL ASSEMBLY AND PUBLISHED BY SECRETARY OF STATE W.J. “BILL” McCUEN The Arkansas Constitution provides that the General Assembly can propose up to three Constitutional Amendments to be voted on by the public in the November General Election. The Constitution also requires notice to the public on the various proposed amendments. As Secretary of State it is my responsibility to publish these notices. This notice is to make you aware of the amendments. The full text of these amendments will be published at a date to be announced in the various newspapers of the state. The members of the General Assembly and I hope you will take the time to familiarize yourself with these proposed amendments. If you have questions, please call the Secretary of State’s Office at 1-800-482-1127. W.J. “Bill” McCuen Secretary of State PROPOSED CONSTITUTIONAL AMENDMENT #3 (Referred by the General Assembly) POPULAR NAME For a proposed amendment to the Constitution of the State of Arkansas to remove from the definition of lottery certain charitable games of bingo and charitable raffles. BALLOT TITLE For a proposed Amendment to Article 19, Section 14 of the Constitution of (he State of Arkansas to remove from the definition of lottery as contained in Article 19, Section 14, of the Constitution of the State of Arkansas, certain games of bingo and raffles when conducted by certain authorized organizations in accordance with the amendment. Be it resolved by the House of Representatives of the Seventy-ninth General Assembly of the State of Arkansas and by the Senate, a majority of all members elected to each house agreeing thereto. THIS NOTICE PLACED BY SECRETARY OF STATE W.J. “BILL” McCUEN AS REQUIRED BY A.C.A. SECTION 7-9-113.